         Case 6:19-cv-00724-MK         Document 88       Filed 08/10/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




PATRICK LOUIS HENDERSON; and                                        Civ. No. 6:19-cv-00724-MK
CHRISTINE DIANE HENDERSON,

                                      Plaintiffs,                   OPINION AND ORDER
       v.

OREGON DEPARTMENT OF HUMAN
SERVICES FULL ACCESS BROKERAGE,

                              Defendant.
______________________________________
KASUBHAI, Magistrate Judge:

       Plaintiffs Patrick Henderson and Christine Henderson (collectively, “Plaintiffs”) brought

this action against erroneously-named Defendant Department of Human Services Full Access

Brokerage, alleging various claims arising out injuries sustained by Patrick Henderson. Defendant

Full Access Brokerage (“Defendant”), a private nonprofit entity, filed a motion for a more definite

statement pursuant to Fed. R. Civ. P. 12(e). For the reasons stated, Defendant’s motion is granted.

                                        BACKGROUND

       Plaintiffs filed this pro se action against Defendant demanding both monetary and

injunctive relief. Plaintiffs’ first and second amended complaints were dismissed on the Court’s

Page 1 – OPINION AND ORDER
         Case 6:19-cv-00724-MK         Document 88       Filed 08/10/21       Page 2 of 2




motion and Plaintiffs filed a Third Amended Complaint (TAC). (ECF 49). Defendant moves for a

more definite statement of the TAC, arguing that its vague and ambiguous allegations prevent

Defendant from reasonably preparing a response. Plaintiffs did not file a response.

                                         DISCUSSION

       Motions under Rule 12(e) “are generally disfavored, are left to the court’s discretion, and

are rarely granted.” Adidas Am., Inc. v. Forever 21, Inc., No. 3:17-cv-00377-YY, at *1 (D. Or.

Aug. 9, 2017). Here, however, Plaintiffs’ TAC mentions Defendant only briefly, and the alleged

wrongs in the TAC are attributed to the Department of Human Services. The TAC does not appear

to state any cause of action against Defendant, and Defendant therefore cannot reasonably

ascertain what claim or claims are being asserted against it. On this record, the current pleadings

do not afford Defendant a reasonable opportunity to respond to or defend against the claims

asserted by Plaintiffs. Plaintiffs are therefore be ordered to amend the TAC such that it sets out

specific claims as to Defendant Full Access Brokerage.

                                        CONCLUSION

       For the reasons stated above, Defendant’s Motion for a More Definite Statement (ECF 69)

is GRANTED. Plaintiffs’ Third Amended Complaint (ECF 49) is dismissed without prejudice and

with leave to file a fourth amended complaint within 30 days of this Order.

       IT IS SO ORDERED.

       DATED this 10th day of August 2021.


                                                     s/ Mustafa T. Kasubhai
                                                     MUSTAFA T. KASUBHAI (He / Him)
                                                     United States Magistrate Judge




Page 2 – OPINION AND ORDER
